Citation Nr: 1501360	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-28 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left shoulder condition.

2.  Entitlement to service connection for lumbar spine condition, claimed as arthritis and stenosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued in January 2012 by the Department of Veterans Affairs (VA), Regional Office (RO), in Columbia, South Carolina, which denied service connection for a left shoulder disability and a lumbar spine disability.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2013.  The hearing transcript is associated with the Veteran's paperless claims file.

The Board notes that, in addition to the paper claims file, there are paperless, electronic records associated with the Veteran's claims (Virtual VA and Veterans Benefits Management System (VBMS)).  VBMS does not contain any documents.  Virtual VA contains the Board hearing transcript and VA treatment records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the Veteran's claims can be properly adjudicated. 

The record evidence includes the Veteran's service treatment records, VA treatment records, and private medical records from Palmetto Baptist Hospital and Moore Orthopedic Clinic.  The most recent VA treatment records in the claims file are dated in July 2012 from VAMC Columbia.  Upon remand, attempts must be made to obtain any recent and pertinent VA treatment records.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Additionally, in the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record: (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

Here, the Veteran has current diagnoses related to his left shoulder and lumbar back.  In January 1994, the Veteran was treated for complaints of left shoulder and neck pain at Baptist Medical Center after suffering a motor vehicle accident.  Private medical center MRI views of the Veteran's cervical spine taken in August 2004 disclosed mild bony stenosis of the left C3 and left C5 neural foramina, mild disc bulges at C3-C4 and C4-C5 without significant central canal compromise, and small central disc protrusion eccentric to the right at C5-C6 with mild central canal stenosis and mild flattening of the spinal cord.  Additional MRI views of his shoulder revealed "AC joint arthritis with supraspinatus tendinitis" and led to a left shoulder impingement syndrome diagnosis.  An August 2010 VA radiographs of his lumbar spine led to finding of mild lower lumbar degenerative apophyseal joint sclerosis at L2-3 and L3-4.  A September 2010 VA bone imaging showed a focal uptake in the shoulders, distal cervical spine, the right sternoclavicular joint and costovertebral joints of the thoracic vertebrae.  This study also found nonspecific uptake in the L4 vertebra.  An August 2011 VA treatment record reflects impressions for lumbar stenosis with claudication and lumbar facet syndrome.  In addition, a VA physician diagnosed the Veteran with degenerative joint disease of the lumbar spine.  In September and November 2011 the Veteran received L5-S1 interlaminar epidural steroid injections due to lumbar radiculitis.  A March 2012 VA treatment note diagnosed the Veteran with lumbar facet joint syndrome, lumbar radiculitis, and lumbar stenosis with claudication.

The Veteran testified at the Board hearing that he injured his shoulder and back while lifting litters during medic training at Fort Sam Houston.  The Veteran's DD-214 lists his military occupational specialty (MOS) as a medical specialist.  Additionally, he testified that his shoulder and back injuries became worse while serving in Germany because he had to serve during a frigid winters without being issued proper cold weather gear.  He testified that his service treatment records do not contain entries for in-service medical treatments for his back and shoulder pain because pain medication was simply provided to medical corpsmen while out on training exercises by the military doctors and nurses.  In addition, the Veteran testified he was not provided with a service separation medical examination at Fort Bragg, North Carolina.  The service treatment records show that on January 22, 1971, the Veteran filed a report of medical history where he denied ever experiencing or currently having "painful or "trick" shoulder" and "back trouble of any kind."  A medical examination was performed on the same date showed a normal spine and upper extremities.  The Veteran signed a statement affirming that there had been no change in any physical condition since his last final type medical examination.  Finally, the Veteran testified that, in 1987, he fell some 15 feet while installing electrical wiring in a ceiling because he lost his grip from back and shoulder pain when he tried to reach up.  The Veteran denied that his fall reinjured his back or shoulder.

There are no VA etiology examinations of record with respect to the Veteran's left shoulder and lumbar spine condition claims.  As the medical and lay evidence supports current diagnoses and in-service incurrences, VA examinations are required to determine the nature and etiology of the left shoulder and lumbar spine disabilities.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, 20 Vet. App. at 83.

Accordingly, the case is REMANDED for the following action:

1. Obtain all pertinent VA treatment records from the VAMC Columbia, South Carolina, dated since July 2012.

2. Schedule the Veteran for a VA examination to ascertain the etiology of his currently diagnosed left shoulder and lumbar back conditions.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records associated with the claims file, and offer opinions addressing the following:

 a) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed left shoulder condition, to include impingement syndrome, is related to his active military service?

 b) Is it at least as likely as not that the Veteran's left shoulder condition, to include impingement syndrome, manifested to a compensable degree within one year of his military discharge in August 1971?

 c) Is it at least as likely as not (i.e., probability of 50 percent) that the Veteran's currently diagnosed lumbar spine condition, to include arthritis, stenosis, and radiculitis, is related to his active military service?

 d) Is it at least as likely as not that the lumbar spine condition, to include arthritis, stenosis, and radiculitis, manifested to a compensable degree within one year of his military discharge in August 1971?

The examiner is asked to consider the Veteran's lay statements regarding the progression of the disorders, and comment on whether the Veteran's statements make sense from a medical point of view.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record, as well as the medical principles involved, which may reasonable illuminate the medical analysis in the study of this case.

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

3. After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



